DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112

3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claims 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the liquid fuel flowpath" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claims 14 and 15 are likewise rejected due to their dependence from claim 13.

Claim Rejections - 35 USC § 102

5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claims 12-17, 19 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koenig et al. (US 2012/0216677 A1).

	With regard to claim 12, Koenig et al. discloses a fuel delivery system for a gas turbine engine (e.g. a jet engine on an aircraft, see paragraphs [0002]-[0003]) comprising a fuel oxygen reduction unit (100c, see Fig. 7) defining a stripping gas flowpath and comprising an inlet fuel line and an outlet fuel line (the treated liquid, e.g. deoxygenated fuel), the fuel oxygen reduction unit comprising an oxygen transfer assembly (contactor or contacting zone 110, see paragraph [0081]) for reducing an amount of oxygen in an inlet fuel flow through the inlet fuel line using a stripping gas flow through the stripping gas flowpath, a catalyst (catalytic bed 160, see paragraph [0091]) in airflow communication with the stripping gas flowpath at a location downstream of the oxygen transfer assembly (110), the catalyst receiving and treating the stripping gas flow in the stripping gas flowpath from the oxygen transfer assembly, wherein a stripping gas flows out of the catalyst, and a water removal component (absorption module 170, see paragraph [0091]) disposed downstream of the catalyst, wherein the water removal component removes water from the stripping gas stream at Figs. 1, 7 and 8, the abstract and paragraphs [0002]-[0003], [0081] and [0091].

	With regard to claim 13, Koenig et al. discloses the oxygen transfer assembly comprising a contactor (liquid-gas contactor 200) including a fuel inlet that receives the fuel flow from a liquid fuel flowpath and a stripping gas inlet that receives an inlet stripping gas flow from the stripping gas flowpath, the contactor being configured to form a fuel/gas mixture, and a separator (gas-liquid separator 300) including an inlet in fluid communication with the contactor (200) that receives the fuel/gas mixture, a fuel outlet (treated liquid), and a stripping gas outlet, wherein the separator is configured to separate the fuel gas mixture into an outlet stripping gas flow and an outlet fuel flow and provide the outlet stripping gas flow to the stripping gas flowpath through the stripping gas outlet and the outlet fuel flow to the outlet fuel line through the fuel outlet at Fig. 8 and paragraph [0095].

	With regard to claim 14, Koenig et al. discloses the inlet stripping gas flow exiting the water removal component (170) and flowing to the contactor (in contacting zone 110) via a stripping gas line at Fig. 7.

 	With regard to claim 15, Koenig et al. discloses the outlet fuel flow having a lower oxygen content than the inlet fuel flow and the outlet stripping gas having a higher oxygen content than the inlet stripping gas flow at paragraphs [0002]-[0003] and [0081].

With regard to claims 16, 17 and 19, Koenig et al. discloses the catalyst (160) removing oxygen from the stripping gas flow by chemically converting the oxygen in the outlet stripping gas flow into water vapor and carbon dioxide in the stripping gas stream, wherein the water removal component (170) removes the water vapor from the stripping gas stream, and wherein the water removal component comprises a desiccant (adsorbent) that absorbs the water from the stripping gas stream at paragraph [0091].

With regard to claim 21, Koenig et al. discloses a method of operating a fuel delivery system for a gas turbine engine (e.g. a jet engine on an aircraft, see paragraphs [0002]-[0003]) comprising receiving an inlet fuel flow in an oxygen transfer assembly (contactor or contacting zone 110, see paragraph [0081]) of a fuel oxygen reduction unit (100c, see Fig. 7) for reducing an amount of oxygen in the inlet fuel flow using a stripping gas flow through a striping gas flowpath, separating a fuel gas mixture (in gas-liquid separator 300) into an outlet stripping gas flow and an outlet fuel flow, receiving the outlet stripping gas flow in a catalyst (catalytic bed 160, see paragraph [0091]) at a location downstream of the oxygen transfer assembly, the catalyst receiving an treating the outlet stripping gas flow from the oxygen transfer assembly, wherein a stripping gas stream flows out of the catalyst, and removing water (at absorption module 170) from the stripping gas downstream of the catalyst at Figs. 1, 7 and 8, the abstract and paragraphs [0002]-[0003], [0081], [0091] and [0095].

Claim Rejections - 35 USC § 103

7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1-7, 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Koenig et al. (US 2012/0216677 A1) in view of Sabatino et al. (US 2005/0155353 A1).

With regard to claim 1, Koenig et al. discloses a fuel delivery system for a gas turbine engine (e.g. a jet engine on an aircraft, see paragraphs [0002]-[0003]) comprising a fuel source (fuel tank 130), a draw pump (pump 132) downstream of the fuel source (130) for generating a liquid fuel flow from the fuel source, a fuel oxygen reduction unit (contactor or contacting zone 110, see paragraph [0081]) downstream of the draw pump and comprising a stripping gas line, a contactor (liquid-gas contactor 200) in fluid communication with the stripping gas line and the draw pump for forming a fuel/gas mixture, wherein the contactor receives an inlet fuel flow from the draw pump, a separator (gas-liquid separator 300) in fluid communication with the contactor (see Fig. 8), the separator receiving the fuel/gas mixture and separating the fuel/gas mixture into an outlet stripping gas flow and an outlet fuel flow, a catalyst (catalytic unit 160) disposed downstream of the separator and receiving and treating the outlet stripping gas flow, wherein a stripping gas flows out of the catalyst, and a water removal component (absorption module 170) disposed between the catalyst (160) and the contactor (200), wherein the water removal component removes water from the stripping gas stream at Figs. 1, 7 and 8, the abstract and paragraphs [0002]-[0003], [0081], [0091] and [0095].
Koenig et al. does not disclose a main fuel pump.
Sabatino et al. discloses a fuel delivery system comprising a main fuel pump (38) downstream of a draw pump (boost pump 32) and a fuel oxygen reduction unit (FSU 14 and deoxygenation system 28) at Fig. 1 and paragraphs [0014] and [0018]-[0021].
It would have been obvious to one of ordinary skill in the art to incorporate the main fuel pump of Sabatino et al. into the system of Koenig et al. to ensure that the fuel is supplied to the engine at an adequate pressure and flow rate and to allow heat exchange at different temperatures, as suggested by Sabatino et al. at Fig. 1 and paragraphs [0019]-[0021]. 

With regard to claims 2 and 11, Koenig et al. discloses the inlet stripping gas flow exiting the water removal component (170) and flowing to the contactor (in contacting zone 110) via a stripping gas line, and wherein the fuel oxygen reduction unit recirculates a stripping gas at Fig. 7.

 	With regard to claim 3, Koenig et al. discloses the outlet fuel flow having a lower oxygen content than the inlet fuel flow and the outlet stripping gas having a higher oxygen content than the inlet stripping gas flow at paragraphs [0002]-[0003] and [0081].

With regard to claim 4, it would have been obvious to one of ordinary skill in the art to provide the outlet fuel flow at a higher pressure than the inlet fuel flow to minimize the amount of pressure increase required at the main fuel pump.

With regard to claim 5, Koenig et al. discloses the outlet fuel flow having a lower oxygen content than the inlet fuel flow and the outlet stripping gas having a higher oxygen content than the inlet stripping gas flow at paragraphs [0002]-[0003] and [0081].

With regard to claims 6, 7 and 9, Koenig et al. discloses the catalyst (160) removing oxygen from the stripping gas flow by chemically converting the oxygen in the outlet stripping gas flow into water vapor and carbon dioxide in the stripping gas stream, wherein the water removal component (170) removes the water vapor from the stripping gas stream, and wherein the water removal component comprises a desiccant (adsorbent) that absorbs the water from the stripping gas stream at paragraph [0091].

9.	Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Koenig et al. (US 2012/0216677 A1) in view of Sabatino et al. (US 2005/0155353 A1), and further in view of McKay et al. (US 2014/0075985 A1).
Koenig et al. does not disclose the water removal component comprising a selectively permeable membrane that only removes water from the stripping gas stream or a condenser.
McKay et al. discloses a selectively permeable membrane and a condenser being known for removing water from gas streams at paragraphs [0010] and [0020].
It would have been obvious to one of ordinary skill in the art to incorporate the membrane or condenser of McKay et al. into the system of Koenig et al. and Sabatino et al. in that such are recognized in the art as being suitable for removing water from a gas stream, as suggested by McKay et al. at paragraphs [0010] and [0020].

10.	Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Koenig et al. (US 2012/0216677 A1) in view of McKay et al. (US 2014/0075985 A1).
Koenig et al. does not disclose the water removal component comprising a selectively permeable membrane that removes water from the stripping gas stream or a condenser.
McKay et al. discloses a selectively permeable membrane and a condenser being known for removing water from gas streams at paragraphs [0010] and [0020].
It would have been obvious to one of ordinary skill in the art to incorporate the membrane or condenser of McKay et al. into the system of Koenig et al. in that such are recognized in the art as being suitable for removing water from a gas stream, as suggested by McKay et al. at paragraphs [0010] and [0020].

Conclusion

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M GREENE whose telephone number is (571)272-1157. The examiner can normally be reached Mon-Fri 7:00AM - 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jason M Greene/Primary Examiner, Art Unit 1773                                                                                                                                                                                                        

jmg
October 12, 2022